NUMBER 13-19-00575-CR

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


GILBERT COLUNGA,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                                  ORDER TO ABATE

 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam
       This cause is before the Court on the reporter’s failure to timely file a record. The

reporter’s record in this cause was due on January 6, 2020. On February 7, 2020, the

Clerk of the Court sent a late notice to the reporter. The Clerk of Court has learned the

trial court reporter is on a medical leave until April, as such, no reporter’s record has been

filed. However, the reporter has not filed a request for extension of time in this matter.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court.

       In accordance with Texas Rule of Appellate Procedure 34.6(b), the trial court is

directed to conduct a hearing or otherwise to determine: (1) if the appellant has timely

requested a reporter's record, (2) when the reporter will return to work, and (3) the earliest

practical date the reporter’s record may be completed.

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within forty-five (45) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.

       IT IS SO ORDERED.

                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
13th day of March, 2020.




                                              2